     Case 19-50102-gs         Doc 1397     Entered 11/08/19 17:48:14        Page 1 of 5




 1 Jeffrey L. Hartman, Esq.
   Nevada Bar No. 1607
 2 HARTMAN & HARTMAN
   510 W. Plumb Lane, Suite B
 3 Reno, NV 89509
   T: (775) 324-2800
 4 F: (775) 324-1818
   notices@bankruptcyreno.com
 5 Attorney for Christina Lovato, Chapter 7 Trustee
 6
 7                             UNITED STATES BANKRUPTCY COURT

 8                                       DISTRICT OF NEVADA

 9   In re                                                Lead Case No.: BK-19-50102-gs
                                                          (Chapter 7)
10   DOUBLE JUMP, INC.
                                                          Jointly Administered with:
11                Debtor.                                  19-50130-gs DC Solar Solutions, Inc.
12                                                         19-50131-gs DC Solar Distribution, Inc.
                                                           19-50135-gs DC Solar Freedom, Inc.
13     X Affects DC Solar Solutions, Inc.
       X Affects DC Solar Distribution, Inc.              DECLARATION OF CHRISTINA
14     X Affects DC Solar Freedom, Inc.                   LOVATO IN SUPPORT OF MOTION
15     X Affects Double Jump, Inc.                        FOR ORDERS: (1) AUTHORIZING
                                                          CONSENSUAL SALE OF PERSONAL
16                                                        PROPERTY BY AUCTION, (2)
                                                          APPROVING SALE OF ESTATE-OWNED
17                                                        MSGS, AND (3) RATIFYING
                                                          CONTINUING EMPLOYMENT OF CA
18                                                        GLOBAL AS AUCTIONEER
19
                                                          Hearing Date: December 9, 2019
20                                                        Hearing Time: 9:30 a.m.
21
22           Christina Lovato, under penalty of perjury of the laws of the United States, declares:
23           1.       I am the duly appointed an acting chapter 7 trustee for the jointly administered
24   estates of Double Jump, Inc., DC Solar Solutions, Inc. (“Solutions”), DC Solar Distribution Inc.
25   (“Distribution”), and DC Solar Freedom, Inc. (“Freedom”). I have personal knowledge of the
26   matters stated herein.
27   ///
28   ///


                                                      1
     Case 19-50102-gs        Doc 1397     Entered 11/08/19 17:48:14        Page 2 of 5




 1          2.      I file this Declaration in support of my Motion For Orders Authorizing The
 2   Consensual Sale Of Personal Property By Auction, an Order Approving The Sale of Estate-Owned
 3   MSGs, and an Order Ratifying The Continuing Employment Of CA Global As Auctioneer
 4   (“Motion”).
 5          3.      This Motion requests approval of three matters. First, the Motion requests approval
 6   of the consensual sale by auction of approximately 174 MSGs owned by USB Funds I and II, as
 7   more particularly described below. See, Exhibit A attached hereto. Second, the Motion requests
 8   approval of the sale by auction of 109 MSGs referred to as ‘orphan’ units or Estate owned units.
 9   See, Exhibit B, attached hereto. Finally, the Motion requests ratification of the continuing use by
10   the Trustee of CA Global as auctioneer.
11          4.      On January 30, 2019 (the “Petition Date”), Double Jump, Inc. filed a chapter 11
12   petition and on February 3, 4 and 5, 2019, respectively, DC Solar Solutions, Inc., DC Solar
13   Distributions, Inc. and DC Solar Freedom, Inc., each, filed chapter 11 petitions. The cases were
14   converted to chapter 7 on March 22, 2019 and I was appointed to administer each of the estates.
15          5.      I have reviewed the documentation for the two transactions described in the
16   following paragraphs.
17          6.      Beginning in or about 2012, Solutions manufactured mobile solar generators
18   (“MSGs”), for sale to various limited liability companies, touting the prospect of federal green
19   energy tax credits which provided tax advantages to the purchasers. One of the first, purchasers
20   was a USB Fund (“USB”).
21          7.      In October 2012, USB DC Solar Fund I, LLC (“USB I”), as buyer, entered into a
22   Solar Equipment Purchase Agreement with Solutions as the seller, for the purchase of 100 MSGs
23   for price of $15,000,000. USB I paid 30% of the purchase price in cash and executed a promissory
24   note for $10,121,177 (“Note I”), for the balance of the purchase price, repayment of which was
25   secured by a UCC-1 security interest in the MSGs and a lien in favor of DC Solar Solutions, Inc.
26   on the Certificate of Title issued for each MSG.
27          8.      In December 2012, USB DC Solar Fund II, LLC (“USB II”), as buyer, entered into
28   a Solar Equipment Purchase Agreement with Solutions as the seller, for the purchase of 150 MSGs


                                                        2
     Case 19-50102-gs        Doc 1397      Entered 11/08/19 17:48:14        Page 3 of 5




 1   for price of $22,500,000. USB II paid 30% of the purchase price in cash and executed a promissory
 2   note for $14,971,341 (“Note II”), for the balance of the purchase price, repayment of which was
 3   secured by a UCC-1 security interest in the MSGs and a lien in favor of DC Solar Solutions, Inc.
 4   on the Certificate of Title issued for each MSG.
 5           9.      Notes I and II are non-recourse.
 6           10.     In September 2019, Firstar Development, LLC, the investor member of USB funds
 7   I and II exercised its Investor Member Withdrawal Option which becomes effective December 16,
 8   2019.
 9           11.     Of the 250 USB I and II MSGs, only 174 have been located. Those MSGs are
10   located in Las Vegas, Nevada, Woodlake, California and other locations around the United States.
11           12.     Subject to Court approval of the process, USB has agreed with me that I may
12   conduct an auction of the USB I and II MSGs, utilizing the services of CA Global. From the
13   proceeds of sale, USB requests that it be reimbursed for its post-petition costs of relocating and
14   storing its MSGs. These costs total approximately $130,000.
15           13.     Title to the USB I and II MSGs is in the name of USB I and II, respectively, and
16   DC Solar Solutions, Inc. is identified as the lienholder. As noted elsewhere, I have yet to obtain
17   the original Certificates of Title to the MSGs and it is unclear from the AUSA whether, or when,
18   I will be able to reclaim those original papers. In order to be able to convey title to prospective
19   purchasers, with my approval, CA Global is utilizing the services of an independent entity which
20   can obtain duplicate titles for the MSGs at a cost of $125 per unit.
21           14.     As a result of the relocation and assembling of the USB I and II MSGs, the DC
22   solar Solutions estate has constructive possession of those MSGs and has the option of proceeding
23   with a foreclosure of the DC Solar Solutions estate’s security interest under applicable provisions
24   of Article 9.
25           15.     The Trustee and USB, as managing member of USB I and II, have reached an
26   agreement for the consensual sale to of 174 MSGs, owned by USB I and II, located in Las Vegas,
27   Nevada, Woodlake, California and in various other locations in the United States. The sale is to
28


                                                        3
     Case 19-50102-gs         Doc 1397      Entered 11/08/19 17:48:14          Page 4 of 5




 1   be free and clear of DC Solar Solutions’ liens and interests.1 The sale will be conducted in an
 2   online auction conducted by CA Global within approximately 30 days following Court approval
 3   of this Motion. As with prior auctions conducted by CA Global, there will be a Buyers’ Premium
 4   of 18% paid to CA Global.
 5             16.    In those instances where the storage facilities, at which the USB I and II MSGs
 6   are located, require payment of accrued storage, those amounts will be advanced by the me or by
 7   CA Global and be paid first out of the proceeds of sale. CA Global will also be reimbursed for its
 8   out-of-pocket expenditures related to obtaining duplicate titles for all MSGs sold.
 9             17.   The sale proceeds of the USB I and II MSGs will be segregated, separate and apart
10   from the proceeds of the orphan or owned MSGs. After reimbursement of expenses advanced by
11   CA Global and by USB I and II, remaining proceeds will be assets of the DC Solar Solutions
12   estate.
13             18.   I and USB I and II have each agreed to reserve, without prejudice to either party,
14   any issues related to USB Notes I and II.
15             19.   In addition to the auction of the USB I and II MSGs, I have identified an additional
16   109 orphan, or Estate owned MSGs. Some of those MSGs were initial identified to Fund XVI
17   which I have determined was never actually funded. I am requesting that CA Global also be
18   authorized to auction the 109 orphan or Estate owned MSGs.
19             20.   For all MSGs sold under the requested order, CA Global will be entitled to charge
20   an 18% Buyer’s premium.
21   ///
22   ///
23   ///
24   ///
25   ///
26
27   1
       The interests of any of the Debtors to the MSGs under any lease, including the Master Lease, would be
28   included in the interests released. Any third-party lease of any of the MSGs that are the subject of this
     Motion were deemed rejected in May, so they would no longer be affected by any sale of the MSGs.


                                                        4
     Case 19-50102-gs        Doc 1397      Entered 11/08/19 17:48:14         Page 5 of 5




 1          21.     In the exercise of my business judgment, I believes that the sale of MSGs, whether
 2   subject to the security interests held by DC Solar Solutions, Inc., or owned by DC Solar Solutions,
 3   Inc., will effectively, and promptly, reduce the various assets to cash and will substantially reduce,
 4   or eliminate altogether, the administrative efforts to deal with these MSGs on a regular basis.
 5          DATED: November 8, 2019.
 6                                                   /s/Christina Lovato
                                                     Christina Lovato, Trustee
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                       5
